                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                           IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   I.N., a minor, by and through her mother and
                                                                         10   Guardian ad Litem, Zarinah F., and
                                                                              J.B., a minor, by and through his mother                     No. C 18-03099 WHA
                                                                         11   and Guardian ad Litem, Alisa B.,
United States District Court




                                                                                             Plaintiffs,
                               For the Northern District of California




                                                                         12                                                                ORDER RE (1) MOTION
                                                                         13     v.                                                         FOR CLASS CERTIFICATION,
                                                                                                                                           AND (2) MOTION FOR
                                                                         14   JENNIFER KENT, Director of the Department                    PRELIMINARY APPROVAL
                                                                              of Health Care Services, and State of California             OF CLASS SETTLEMENT
                                                                         15   DEPARTMENT OF HEALTH CARE
                                                                              SERVICES,
                                                                         16                  Defendants.
                                                                         17                                                   /

                                                                         18                                          INTRODUCTION
                                                                         19          In this putative class action under the Medicaid Act and other federal statutes, plaintiffs
                                                                         20   move for conditional certification of a settlement class and the parties jointly move for
                                                                         21   preliminary approval of a class settlement. For the reasons below, both motions are GRANTED.
                                                                         22                                            STATEMENT
                                                                         23          California’s Medicaid program, called “Medi-Cal,” was codified in the California
                                                                         24   Welfare & Institutions Code. Defendant California Department of Health Care Services was
                                                                         25   the designated state agency that administered and supervised the program. CAL. WELF. & INST.
                                                                         26   CODE § 14100.1. DHCS did not provide services directly but rather contracted with and
                                                                         27   reimbursed participating providers for services. Under one aspect of the Medicaid program
                                                                         28   known as the Early and Periodic Screening, Diagnostic, and Treatment program (“EPSDT”),
                                                                              defendants provided certain services to eligible children under the age of 21. Katie A., ex rel.
                                                                          1   Ludin v. Los Angeles Cty., 481 F.3d 1150, 1154 (9th Cir. 2007). These services included
                                                                          2   medically necessary “private duty nursing services” and case management services. 42 U.S.C.
                                                                          3   § 1396d(a).
                                                                          4          Suing through their parents, plaintiffs I.N. and J.B. had significant physical disabilities
                                                                          5   and received Medi-Cal benefits. Defendants DHCS and DHCS Director Jennifer Kent
                                                                          6   authorized plaintiffs’ receipt of in-home nursing services as part of their Medi-Cal benefits.
                                                                          7   Although I.N. and J.B. required total assistance for all activities of daily living, both plaintiffs
                                                                          8   received fewer hours of services than defendants authorized. Plaintiffs further allege that
                                                                          9   defendants placed the burden on them to navigate a complex system with little to no support to
                                                                         10   obtain needed in-home nursing care (Amd. Compl. ¶¶ 84–127).
                                                                         11          In 2017, prior to initiating this litigation, plaintiffs’ counsel notified defendants that
United States District Court
                               For the Northern District of California




                                                                         12   families were struggling to secure approved in-home nursing services and were not receiving
                                                                         13   meaningful assistance in arranging for such services. After being unable to reach a resolution,
                                                                         14   plaintiffs initiated this action in May 2018. In August 2018, plaintiffs filed an amended
                                                                         15   complaint for injunctive relief under the Medicaid Act, the Americans with Disabilities Act and
                                                                         16   the Rehabilitation Act. Plaintiffs did not seek damages. In October 2018, an order denied
                                                                         17   defendants’ motion to dismiss the amended complaint for lack of subject-matter jurisdiction.
                                                                         18   Since November 2018, the parties have engaged in discovery and in multiple in-person
                                                                         19   settlement discussions under the supervision of Magistrate Judge Jacqueline Corley. Although
                                                                         20   the undersigned judge generally disallows class-wide settlement discussions prior to class
                                                                         21   certification, such discussions were permitted in this case because plaintiffs only sought
                                                                         22   injunctive relief. Plaintiffs now move for certification of a class for settlement purposes and the
                                                                         23   parties jointly move for preliminary approval of a class-wide settlement (Dkt. Nos. 1, 45, 66,
                                                                         24   102–05). This order follows full briefing and oral argument.
                                                                         25                                               ANALYSIS
                                                                         26          1.      CERTIFICATION OF A SETTLEMENT CLASS.
                                                                         27          Plaintiffs seek to certify a class comprised of all Medi-Cal beneficiaries who are EPSDT
                                                                         28   eligible and for whom Medi-Cal Private Duty Nursing (i.e., in-home nursing) services have


                                                                                                                                2
                                                                          1   been approved. A party seeking class certification must affirmatively demonstrate his
                                                                          2   compliance with FRCP 23. Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 350 (2011).
                                                                          3   Pursuant to FRCP 23(a), for a named plaintiff to obtain class certification, a court must find:
                                                                          4   (1) numerosity of the class; (2) common questions of law or fact; (3) that the named plaintiff’s
                                                                          5   claims and defenses are typical; and (4) that the named plaintiff can adequately protect the
                                                                          6   interests of the class. In the instant case, plaintiffs seek to certify a class under FRCP 23(b)(2).
                                                                          7   Certification under FRCP 23(b)(2) requires that the court find that the defendant “has acted or
                                                                          8   refused to act on grounds that apply generally to the class, so that final injunctive relief or
                                                                          9   corresponding declaratory relief is appropriate respecting the class as a whole.”
                                                                         10                  A.      Numerosity.
                                                                         11          The numerosity requirement of FRCP 23(a)(1) is satisfied when joinder of individual
United States District Court
                               For the Northern District of California




                                                                         12   plaintiffs would be impracticable. Based on a December 2016 study in which DHCS identified
                                                                         13   over 3,500 EPSDT-eligible beneficiaries who were approved for Medi-Cal in-home nursing
                                                                         14   services, plaintiffs anticipate that the proposed class includes thousands of individuals.
                                                                         15   Plaintiffs have satisfied their burden regarding numerosity.
                                                                         16                  B.      Commonality and Typicality.
                                                                         17          A class has sufficient commonality under FRCP 23(a)(2) if “there are questions of law
                                                                         18   or fact common to the class.” FRCP 23(a)(2) does not require each member in a class to have
                                                                         19   identical factual and legal issues surrounding his or her claim. “The existence of shared legal
                                                                         20   issues with divergent factual predicates is sufficient” to meet the requirements of FRCP
                                                                         21   23(a)(2). Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1998). The typicality
                                                                         22   requirement of FRCP 23(a)(3) is satisfied when “the claims or defenses of the representative
                                                                         23   parties are typical of the claims or defenses of the class.” A plaintiff’s claims are typical if they
                                                                         24   “are reasonably co-extensive with those of absent class members; they need not be substantially
                                                                         25   identical.” Hanlon, 150 F.3d at 1020.
                                                                         26          Here, plaintiffs’ claims are based on allegations that defendants failed to arrange for
                                                                         27   approved in-home nursing services. Plaintiffs’ parents had to instead rely on their own efforts
                                                                         28   to find nurses with little to no help. In investigating this case, plaintiffs’ counsel spoke with


                                                                                                                                3
                                                                          1   over one hundred families with similar stories. The claims of each class member regarding the
                                                                          2   extent to which defendants failed to arrange for necessary levels of in-home nursing services
                                                                          3   and defendants’ resulting liability under federal law are common to the class. The commonality
                                                                          4   and typicality requirements are accordingly satisfied.
                                                                          5                  C.      Adequacy.
                                                                          6          FRCP 23(a)(4) requires that “the representative parties will fairly and adequately protect
                                                                          7   the interests of the class.” Determining whether the representative parties will do so involves
                                                                          8   two inquiries: (1) do the named plaintiffs and their counsel have any conflicts of interest with
                                                                          9   other class members, and (2) will the named plaintiffs and their counsel act vigorously on
                                                                         10   behalf of the class? See Lerwill v. Inflight Motion Pictures, Inc., 582 F.2d 507, 512 (9th Cir.
                                                                         11   1978). Accordingly, “a class representative must be part of the class and possess the same
United States District Court
                               For the Northern District of California




                                                                         12   interest and suffer the same injury as the class members.” East Tex. Motor Freight Sys. Inc. v.
                                                                         13   Rodriguez, 431 U.S. 395, 403 (1977) (citations and quotation marks omitted).
                                                                         14          Nothing in the record indicates that plaintiffs have a conflict of interest with absent class
                                                                         15   members or will not prosecute this action vigorously on behalf of the class. Plaintiffs’ counsel,
                                                                         16   moreover, has zealously pursued relief on behalf of the class through a multi-year investigation
                                                                         17   and litigation. Plaintiffs’ counsel also have significant experience in representing people with
                                                                         18   disabilities and in complex class actions and litigation regarding Medi-Cal benefits (Leiner
                                                                         19   Decl. ¶¶ 2–16; Somers Decl. ¶¶ 2–14; Newman Decl. ¶¶ 2–9; Schwartz Decl. ¶¶ 2–6).
                                                                         20          Although defendants do not dispute that plaintiffs’ counsel prosecuted this action
                                                                         21   vigorously and have the requisite legal knowledge and experience, defendants oppose plaintiffs’
                                                                         22   motion to the extent it seeks appointment of six attorneys at four different law firms. Instead,
                                                                         23   defendants argue, only one law firm should be appointed to serve as class counsel. This order
                                                                         24   disagrees. Although the undersigned has expressed in prior cases that it is best to have only one
                                                                         25   law firm as class counsel so as to avoid unnecessary duplication and excessive fees, Castaneda
                                                                         26   v. Burger King Corp., 264 F.R.D. 557 (N.D. Cal. 2009), plaintiffs have agreed to cap their fees
                                                                         27   and costs in the amount of $435,000 and have sufficiently explained why the appointment of
                                                                         28   more than one law firm is appropriate so that plaintiffs’ counsel can most effectively oversee


                                                                                                                               4
                                                                          1   and monitor defendants’ compliance with the agreement. This order concludes that plaintiffs
                                                                          2   and their counsel are adequate representatives as required by FRCP 23(a)(4) and appoints
                                                                          3   William Leiner and Elissa Gershon of Disability Rights California, Sarah Somers and Jane
                                                                          4   Perkins of National Health Law Program, Robert Newman of the Western Center on Law and
                                                                          5   Poverty, and Richard Schwartz of Browne George Ross LLP as class counsel. William Leiner,
                                                                          6   however, remains responsible for the case.
                                                                          7                  D.      FRCP 23(B)(2) General Applicability.
                                                                          8          Plaintiffs seek to certify the settlement class under FRCP 23(b)(2), which requires that
                                                                          9   “the party opposing the class has acted or refused to act on grounds that apply generally to the
                                                                         10   class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting
                                                                         11   the class as a whole.” “These requirements are unquestionably satisfied when members of a
United States District Court
                               For the Northern District of California




                                                                         12   putative class seek uniform injunctive or declaratory relief from policies or practices that are
                                                                         13   generally applicable to the class as a whole.” Parsons v. Ryan, 754 F.3d 657, 688 (9th Cir.
                                                                         14   2014) (citing Rodriguez v. Hayes, 591 F.3d 1105, 1125 (9th Cir. 2010)). Such is the case here.
                                                                         15          This action only seeks injunctive relief and the proposed settlement agreement would
                                                                         16   provide for uniform class-wide relief, including the designation of a Medi-Cal program or
                                                                         17   contracted organization that will provide case management services to secure class members’
                                                                         18   approved in-home nursing services, oversight and monitoring of case management agencies by
                                                                         19   defendants, and the ability for class members to contact DHCS directly with questions or
                                                                         20   concerns about their in-home nursing or the case management services they are receiving.
                                                                         21   Certification under FRCP 23(b)(2) is therefore appropriate. Having demonstrated that FRCP
                                                                         22   23(a) and 23(b)(2)’s requirements are met, plaintiffs’ motion for certification of a settlement
                                                                         23   class is GRANTED.
                                                                         24          2.      MOTION FOR PRELIMINARY APPROVAL.
                                                                         25          Federal Rule of Civil Procedure 23(e) provides that “[t]he claims, issues, or defenses of
                                                                         26   a certified class . . . may be settled . . . only with the court’s approval.” Preliminary approval is
                                                                         27   appropriate if “the proposed settlement appears to be the product of serious, informed,
                                                                         28   non-collusive negotiations, has no obvious deficiencies, does not improperly grant preferential


                                                                                                                                5
                                                                          1   treatment to class representatives or segments of the class, and falls within the range of possible
                                                                          2   approval.” In re Tableware Antitrust Litig., 484 F. Supp. 2d 1078, 1079 (N.D. Cal. 2007)
                                                                          3   (Chief Judge Vaughn Walker). The parties’ proposed settlement agreement satisfies these
                                                                          4   requirements.
                                                                          5                   A.     Benefit to Class Members.
                                                                          6          Plaintiffs have not sought damages in this action. The proposed settlement agreement
                                                                          7   instead provides for injunctive relief. First, defendants will designate case management service
                                                                          8   providers for class members and will require those providers to help class members obtain in-
                                                                          9   home nursing through various methods. To the extent necessary, defendants will require
                                                                         10   service providers to revise their policies and procedures so as to implement the agreement’s
                                                                         11   requirements. Second, class members will be able to contact defendants directly with questions
United States District Court
                               For the Northern District of California




                                                                         12   or concerns about the in-home nursing or case management services they receive.
                                                                         13   Third, defendants will require service providers to send notices to class members (separate and
                                                                         14   apart from the class notice required by FRCP 23(e)) with information regarding the case
                                                                         15   management services available to them. Fourth, class counsel will monitor defendants’
                                                                         16   implementation of the agreement. Defendants will also provide class counsel with aggregate
                                                                         17   data regarding email communications that concern in-home nursing services and will meet with
                                                                         18   class counsel at least three times during the term of the agreement. Fifth, the agreement
                                                                         19   provides that the district court will retain jurisdiction over the case for nine months after
                                                                         20   defendants sends its notices to the impacted service providers. Should any disputes arise
                                                                         21   regarding implementation of the agreement, the dispute resolution process will be overseen by
                                                                         22   Magistrate Judge Jacqueline Scott Corley or her designee.
                                                                         23          This motion follows depositions and the parties’ exchange of written discovery.
                                                                         24   Continuing forward in litigation would not only impose risks and costs on plaintiffs and the
                                                                         25   class, but would also delay the implementation of the parties’ agreed-upon remedies. In light of
                                                                         26   the risks of continued litigation and the significant injunctive relief set forth in the proposed
                                                                         27   settlement agreement, the settlement falls within the range of possible approval.
                                                                         28


                                                                                                                                6
                                                                          1                      B.       Scope of the Release and Other Considerations.
                                                                          2             The proposed settlement agreement releases only claims actually asserted in this action.
                                                                          3    No damages claims are waived. The scope of the release in the proposed settlement agreement
                                                                          4    is therefore appropriately tailored and falls within the range of possible approval. Another
                                                                          5    factor weighing in favor of preliminary approval is that the proposed settlement agreement
                                                                          6    came about as a result of extensive mediation efforts supervised by Judge Corley, including four
                                                                          7    in-person settlement conferences and subsequent deliberations. This background is not
                                                                          8    dispositive but nevertheless is relevant to the question of whether this proposed settlement
                                                                          9    agreement appears to be “the product of serious, informed, non-collusive negotiations.” See In
                                                                         10    re Tableware, 484 F. Supp. 2d at 1079.
                                                                         11                      C.       Notice.
United States District Court
                               For the Northern District of California




                                                                         12             Under the proposed settlement, defendants will identify class members by running
                                                                         13    queries in its databases and case management systems and requiring service providers to
                                                                         14    provide names and client index numbers. With that data, DHCS will compile a class list and
                                                                         15    run a query in the Medi-Cal Eligibility Data System to obtain the home address and language
                                                                         16    preference of each class member. Defendants will then utilize a third-party contractor to
                                                                         17    translate and mail the approved class notices. Plaintiffs’ counsel will also establish a website to
                                                                         18    provide class members with information about the settlement. The proposed class notice
                                                                         19    satisfies the requirements of FRCP 23(c)(2)(B) and 23(e)(1), as it clearly describes of the nature
                                                                         20    of the action, the injunctive relief called for in the settlement agreement, and the implications of
                                                                         21    and process for objecting to the settlement and participating in the fairness hearing.1
                                                                         22                                                    CONCLUSION
                                                                         23             For the foregoing reasons, plaintiffs’ motion for class certification for settlement
                                                                         24    purposes is GRANTED. The following class is CERTIFIED for purposes of settlement: All
                                                                         25    Medi-Cal beneficiaries who are EPSDT eligible and for whom Medi-Cal Private Duty Nursing
                                                                         26
                                                                         27             1
                                                                                          The parties’ motion explains that defendants’ publications are ordinarily reviewed by staff dedicated
                                                                              to editing the text to meet a sixth-grade reading level. The parties have deferred to the undersigned’s judgment
                                                                         28   as to whether this additional review is necessary here. This order concludes that this additional readability
                                                                              review is not needed.

                                                                                                                                         7
                                                                          1   services have been approved. Plaintiffs I.N. and J.B. are hereby APPOINTED as class
                                                                          2   representative. Plaintiffs’ counsel from Disability Rights California, National Health Law
                                                                          3   Program, the Western Center on Law and Poverty, and Browne George Ross LLP are hereby
                                                                          4   APPOINTED as class counsel.
                                                                          5          The terms of the parties’ settlement agreement are hereby PRELIMINARILY APPROVED
                                                                          6   as being fair, reasonable and adequate to the members of the class, subject to further
                                                                          7   consideration at the final approval hearing. The joint motion for preliminary approval of the
                                                                          8   settlement is GRANTED. The proposed form of notice for the class is APPROVED. Notice
                                                                          9   should be distributed to the class by JUNE 13. By this same date, plaintiffs shall file their
                                                                         10   motion for attorney’s fees and costs.
                                                                         11          The deadline for filing objections to the settlement is JULY 11. The parties shall
United States District Court
                               For the Northern District of California




                                                                         12   respond to any objections to the settlement by JULY 25. By this same date, the parties shall file
                                                                         13   a motion for final approval of the class settlement. A hearing to consider whether the class
                                                                         14   settlement should be given final approval, and to consider plaintiffs’ motion for an award of
                                                                         15   attorney’s fees and costs, is SET for AUGUST 8 AT 11:00 A.M. The final pretrial conference and
                                                                         16   trial dates are hereby VACATED and will be reset if final approval is not granted.
                                                                         17
                                                                         18          IT IS SO ORDERED.
                                                                         19
                                                                         20   Dated: April 7, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                         21                                                        UNITED STATES DISTRICT JUDGE
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               8
